Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 June 2022 has been entered.

                                             CLAIMS UNDER EXAMINATION
Claims 1, 3-5, 7-8, 11-12, 14, 16-18 and 39-42 are pending and have been examined on their merits.
 
                                                            PRIORITY
Acknowledgement of Provisional Application 61/642311, filed on 03 May 20, 2012. 

WITHDRAWN REJECTIONS:
The previous rejections have been withdrawn due to claim amendment.

NEW REJECTIONS
The arguments made in the response filed on 13 June 2022 are acknowledged. New rejections have been necessitated by claim amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7-8, 11-12, 14, 16, 39 and 41 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 has been amended to recite administration “10 mg/kr to 20 mg/kg recombinant human acid a-glucosidase enzyme replacement therapy”. Examiner notes kiloroentegen is a unit of measurement abbreviated as “kr”. The metes and bounds of the claimed range are unclear. It is unclear if the claim is intended to mean “kr” or “kg”. Appropriate correction is required. For the purposes of examination, the claim is interpreted to mean “10 mg/kg”. Claims 3-5,7-8,11-12,14,16, 39 and 41 are included in this rejection because they depend on claim 1.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 7-8, 11-12, 14, 16-18 and 39-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Do et al. (previously cited; Therapy Regimens, Dosing Regimens And Stable Medicaments For The Treatment of Pompe Disease. US 2010/0119502, 2010) in view of the Center For Disease Control and Prevention (Data Table of Weight-for-age Charts. 2001, pages 1-15).

Do teaches there are three recognized types of Pompe disease: infantile, juvenile, and adult onset ([0004]). These forms affect subjects younger than 2 years old to the second or third decade of life ([0004]). Do et al. teach a method for treating Pompe disease, for example infantile onset Pompe disease ([0007]). The art teaches administering to an individual in need of such treatment an acid α-glucosidase (GAA enzyme) (e.g. a recombinant human GAA (rhGAA)) in combination with an ASSC for the GAA enzyme ([0007]). An individual is interpreted to be a person (hence, a human). Further, Do teaches a human is preferably treated ([0039]). Said rhGAA is interpreted to be an enzyme replacement therapy. Do teaches “In one particular non-limiting embodiment, the ASSC is N-butyl-deoxynojirimycin (NB-DNJ; Zavesca®, Actelion Pharmaceuticals Ltd, Switzerland) ([0011]). Therefore the art teaches the use of the claimed component. Do teaches “one embodiment of the present invention provides a method of treating Pompe Disease comprising administering GAA (e.g. rhGAA) bi-weekly, weekly or once per two weeks for up to about 10 weeks in combination with from about 1 to about 5000 mg/kg of an ASSC (e.g. 1-DNJ HCl) prior to, and in regular intervals after, the GAA infusion” ([0076]). Examiner notes that while the art teaches “e.g. 1-DNJ HCl”, “e.g.” means “for example”. Therefore this is exemplary of an ASSC that can be used. Therefore Do discloses a method of treating Pompe disease in a human subject comprising administering an ASSC every 2 weeks and further administering a recombinant human α-glucosidase replacement therapy. Do teaches 10 mg/kg of Myozyme can be administered with ASSC ([0076]). The art teaches Myozyme is recombinant human GAA ([0018]).

Claim 1 has been amended to recite 100 mg to 300 mg of 1-deoxynojirimycin is administered to the subject every 2 weeks. 

As set forth above, Do teaches a method of treating Pompe disease in an individual. The art teaches treating a human. The art teaches administering N-butyl-deoxynojirimycin, and discloses it can be administered once per two weeks (hence, every two weeks). The art teaches recombinant a-glucosidase enzyme can be administered in the claimed amount. Do teaches from about 1 to about 5000 mg/kg of an ASSC can be administered “once per two weeks”. The reference is silent regarding the weight of the subject being treated.

Claim 1 has been amended to recite 100 mg to 300 mg is administered.

The deficiencies of Do are:

therefore the reference does not explicitly teach the amount of ASSC administered as recited in claim 1; and

the reference does not explicitly teach the method results in a plasma half-life of recombinant human acid α-glucosidase from 4.2 hours to 6.4 hours.

As evidenced by the Center For Disease Control and Prevention, the median weight (50th percentile) in kilograms for males between 2 and 20 is 12.67076 kg to 70.59761 kg. 

It would have been obvious to combine the teachings of the prior art to treat Pompe disease in a human as claimed. Do teaches administering to an individual in need of such treatment an acid α-glucosidase (GAA enzyme) (e.g. a recombinant human GAA (rhGAA)) in combination with ASSC for the GAA enzyme. It would have been obvious to use NB-DNJ since Do identifies it as an ASSC which can be used. The skilled artisan would have had a reasonable expectation of success since Do teaches NB-DNJ can treat Pompe disease. As set forth above, Do teaches ASSC can be administered in an amount from 1 to about 5000 mg/kg. Do teaches a human is preferably treated. 
 It would have been obvious to administer 100 to 300 mg of NB-DNJ. Do teaches there are three recognized types of Pompe disease: infantile, juvenile, and adult onset. These forms affect subjects younger than 2 years old to the second or third decade of life. As evidenced by the Center For Disease Control and Prevention, children and adolescents from birth through age 20 (i.e. the second decade of life) have a median weight ranging from 12.67076 to 70.59761 kilograms. The median weight of a 10.5 year old (hence, a juvenile) is 32.08 kg. Examiner notes at this weight, a subject of this age would be administered 155.8 mg of an ASSC at a concentration of 5000 mg/kg. This dose would fall within the claimed range. It is Examiner’s position one would optimize the dose based on the weight of the human being treated. Because Pompe affects infants, juveniles and adults, one would optimize the dose to deliver the most effective dose based on the weight and age of the human subject being treated. The MPEP teaches differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.

MPEP 2133.03 discloses the following:
 “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 


MPEP 2144.05 [R-5]: 

A. Optimization Within Prior Art Conditions or Through Routine Experimentation

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”

	
	
Therefore claim 1 is rendered obvious as claimed (claim 1). 

The CDC teaches the median weight of a human that is 68.5 months old (hence, 5.7 years old) is 20.00 kilograms. Examiner notes at this weight, a subject of this age would be administered 250 mg of an ASSC at a concentration of 5000 mg/kg. This dose would fall within the claimed range. It is Examiner’s position one would optimize the dose based on the weight of the human being treated. Because Pompe affects infants, juveniles and adults, one would optimize the dose to deliver the most effective dose based on the weight and age of the human subject being treated. The concentration recited in claim 3 is rendered obvious on the grounds set forth above. Therefore claim 3 is included in this rejection (claim 3).

At [0076] Do teaches treating Pompe disease by administering an ASSC prior to, and in regular intervals after, α-glucosidase administration. Do teaches administration of the chaperone 2 hours prior to administration of a replacement enzyme ([0076]). Therefore claim 7 is rejected (claim 7).
 
As set forth above, Do teaches dosing the chaperone 30 minutes prior to rhGAA injection. 30 minutes is broadly interpreted to read on about 1 hour prior to administration of the recombinant human GAA. Further, the values are sufficiently close that one would have expected them to have the same properties.

MPEP 2144.05(I) teaches “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).”  

Therefore claim 8 is rejected (claim 8).

Do teaches in one embodiment, the GAA is alglucosidase alfa, which consists of the human enzyme acid α-glucosidase (GAA) ([0069]). Therefore claim 11 is included in this rejection (claim 11).

Claim 12 recites NB-DNJ is administered “as an adjuvant”. The claims do not
recite any chemical characteristics distinguishing the claimed NB-DNJ from that
of the prior art. Because Do teaches administration of NB-DNJ and α-
glucosidase, the derivative is interpreted to be an adjuvant to the α-glucosidase enzyme
replacement therapy disclosed in the prior art. Therefore claim 12 is rejected (claim 12).
 
Do teaches the chaperone can be administered before and after administration of replacement enzyme (0076]). Before and after would include a first and second dose. Do teaches administration within 2 hours (hence, within 4 hours). Therefore claim 14 is rendered obvious (claim 14).
 
As set forth above, Do teaches administration every two weeks. Therefore claim 16 is included in this rejection (claim 16).
 
A kit is actually a plurality of components grouped together and thus the cited prior art reads on it. While claim 17 recites written instructions for use (i.e., formulated for administration), said instructions are rendered obvious on the same grounds set forth in the rejection of claim 1. The dosing regimen taught by Do are instructions. Further, Do teaches the disclosed agents may be used to treat humans (supra).  The following is noted from the MPEP regarding claims drawn to kits:
 
A kit is actually a plurality of components grouped together and thus the prior art reads on it.  In In re Haller, 73 USPQ 403 (CCPA 1946), the Court held that an old compound, packaged and labeled to show its use, is not patentable. The packaging of a known compound and the application of an appropriate label thereto does not involved invention over the known compound.
 
Therefore claim 17 is rendered obvious (claim 17).
 
Claim 18 is rejected on the same grounds recited in claim 3 (claim 18).

The ranges recited in claims 39 and 40 are rejected on the same grounds as claims 3 and 18. Claims 39-40 are included in this rejection (claims 39-40).

The ranges recited in claims 41-42 are rejected on the same grounds as claims 1 and 17. Claims 41-42 are included in this rejection (claims 41-42).

Therefore Applicant’s Invention is rendered obvious as claimed.

Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Do in view of the Center For Disease Control and Prevention as applied to claim 1 above, and further in view of Lockhart et al. (previously cited; Dosing Regimens For The Treatment of Lysosomal Storage Diseases Using Pharmacological Chaperones. US 2010/0266571; 21 October 2010).
 
Claim 1 is rejected as recited supra.
 
The teachings of Do and the National Center of Statistics as recited above are reiterated.
 
Do does not explicitly teach fasting for about 2 hours before and after administration of the ASSC.
 
Lockhart teaches a method of treating lysosomal disorders (Abstract). The art teaches that Pompe disease is a lysosomal disorder ([0006]). Lockhart teaches DNJ chaperones can be used to treat Pompe disease (See [0196]). When treating lysosomal disorders, the art teaches fasting for about 2 hours prior to, and two hours following administration of drug chaperones (See [0066] [0164]). The art teaches that doing so prevents “food effect” ([0249])
 
It would have been obvious to combine the teachings of Do and Lockhart by fasting for about 2 hours prior to and following administering the ASSC chaperone taught by Do since Lockhart teaches one should fast before and after administering chaperones when treating Pompe disease. Lockhart teaches doing so is advantageous to avoid the effect of food on drug pharmacokinetics, hence providing motivation for fasting. One would expect similar results since Do and Lockhart both use chaperones to treat Pompe disease. Therefore Claims 4-5 are rendered obvious (Claims 4-5).

Therefore Applicant’s Invention is rendered obvious as claimed.

			Conclusion	

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-8439.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					

	/NATALIE M MOSS/           Examiner, Art Unit 1653